DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the RCE filed on 6/22/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/22/2021 has been entered.

Claim 1, 11 and 21 are amended.
5.	Claims 1-17 and 21-26 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 6-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi et al. ( Pub No: US 2016/0036819 A1) in view of Adler
et al. (Pub No: US 2016/0349999 A1).

Regarding claim 1, Zehavi teaches a system for distributed device management 
(Zehavi [0048][0052] a system to manage devices, where the logic to perform these functions is distributed interpreted as a system for distributed device management) , comprising: a group of devices, each device in the group of devices configured to communicate with one or more other devices in the group of devices over one or more network channels, and each device in the group of devices ( Zehavi [0032] group of IoT devices 110-1120 is configured to communicate over a network, w as shown in Fig 1 C ) comprising 
a processing circuit (Zehavi [0024] circuit with processor), 
 configured to: 
manage one or more devices in the group of devices (Zehavi [0042] Fig 1C, the IoT devices 110-118 make up an IoT group 160, while  as IoT SuperAgent  manages each IoT devices 110-118 in group interpreted as manage one or more devices in the group of devices);
authorize a new device to join the group of devices (Zehavi [0069] Fig 7 authorize new devices to join the group of network-connected devices interpreted as authorize a new device to join the group of devices).
Zehavi does not teach synchronize data with the new device and with one or more devices in the group of devices over the one or more network channels, wherein each device in the group of devices stores a set of configuration data comprising device-specific configuration data for the device and device-specific configuration data for each of the one or more other devices in the group of devices.
However Adler teaches, synchronize data with the new device and with one or more devices in the group of devices over the one or more network channels (Adler [0034] Fig 3, synchronizing data items between a set of related electronic devices. Devices may join if the devices satisfy membership requirements for the verification sub-groups, and use the verification sub -groups to define synchronization sub -groups in which the devices participate ), wherein each device in the group of devices stores a set of configuration data comprising device-specific configuration data for the device and device-specific configuration data for each of the one or more other devices in the group of devices (Adler [0038] [0042] Fig 7, device's properties example profile such that the device and profile in sub-groups is then first device identifies all of the synchronization data items that it stores that have not already been transferred to the second device and belong to the views in which the second device participates interpreted as device-specific configuration data for the device and device-specific configuration data for each of devices in the group of devices).

Doing so enable devices to form one or more synchronization sub-groups, or views that allow devices to share certain data items with devices that have verified certain properties. Thus, participation in each view is based on membership in one or more rings; that is, only devices that meet the view requirements by having been accepted as members in one or more specified rings can share the synchronized data associated with the view.

Regarding claim 2. Zehavi and Adler teach the system of claim 1, and Adler further teaches wherein each device in the group of devices comprises one or more data stores configured to store configuration data for one or more devices in the group of devices (Adler [0038] [0042] Fig 7, device's properties example profile such that the device and profile in sub-groups is then first device identifies all of the synchronization data items that it stores that have not already been transferred to the second device and belong to the views in which the second device participates interpreted as one or more data stores configured to store configuration data for one or more devices in the group of devices).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zehavi by incorporating the teachings of Adler. 
Doing so enable devices to form one or more synchronization sub-groups, or views that allow devices to share certain data items with devices that have verified certain properties. Thus, participation in each view is based on membership in one or more 

Regarding claim 3. Zehavi and Adler teach the system of claim 2, and Zehavi further teaches wherein the one or more data stores of each device in the group of devices are further configured to store an authorized device list for the group of devices (Zehavi [0069] [0073] Fig 7 list of authorized devices to join the a group of network-connected devices already belong to the secure local network interpreted as configured to store an authorized device list for the group of devices).

Regarding claim 4. Zehavi and Adler teach the system of claim 2, and Zehavi further teaches wherein the one or more data stores of each device in the group of devices are further configured to store diagnostic data for one or more devices in the group of devices (Zehavi [0036] [0037] store monitoring information of device in a group interpreted as store diagnostic data for one or more devices in the group of devices).

Regarding claim 6. Zehavi and Adler teach the system of claim 1, and Adler further teaches wherein each device in the group of devices comprises a user interface configured to enable a user to manage the group of devices from any device in the group of devices (Adler [0071] a user interface for enabling users to customize in group interpreted as a user interface configured to enable a user to manage the group of devices from any device in the group of devices).

Doing so enable devices to form one or more synchronization sub-groups, or views that allow devices to share certain data items with devices that have verified certain properties. Thus, participation in each view is based on membership in one or more rings; that is, only devices that meet the view requirements by having been accepted as members in one or more specified rings can share the synchronized data associated with the view.

Regarding claim 7. Zehavi and Adler teach the system of claim 1, and Zehavi further teaches wherein each device in the group of devices is configured to monitor one or more devices in the group of devices (Zehavi [0025][0029] Fig 1 A monitoring devices in a group) .

Regarding claim 8. Zehavi and Adler teach the system of claim 7, and Zehavi further teaches wherein each device in the group of devices is configured to monitor a connection status of the one or more devices in the group of devices (Zehavi [0025] [0029] Fig 1 A monitor status of device in group interpreted as monitor a connection status of the one or more devices in the group of devices).

Regarding claim 9. Zehavi and Adler teach the system of claim 7, and Zehavi further teaches wherein each device in the group of devices is configured to monitor a health status of the one or more devices in the group of devices (Zehavi [0025] [0029] Fig 

Regarding claim 11. Zehavi teaches system for distributed device management (Zehavi [0048] [0052] a system to manage devices where the logic to perform these functions may be distributed interpreted as a system for distributed device management), comprising:
a group of devices, each device in the group of devices configured to communicate with one or more other devices in the group of devices over one or more network channels (Zehavi [0032][0042] group of IoT devices 110-1120 is configured to communicate over a network, as shown in Fig 1 C);
Zehavi does not teach each device in the group of devices comprising a processing circuit configured to synchronize data with one or more devices in the group of devices over the one or more network channels, wherein synchronizing the data comprises synchronizing across the group of devices a set of configuration data comprising device-specific configuration data for each device in the group of devices, each device in the group of devices further comprising one or more data stores configured to store configuration data for one or more devices in the group of devices.
However Adler teaches each device in the group of devices comprising a processing circuit configured to synchronize data with one or more devices in the group of devices over the one or more network channels(Adler [0034][0156][0167] Fig 3 processing circuit synchronizing data items between a set of related electronic  ), wherein synchronizing the data comprises synchronizing across the group of devices a set of configuration data comprising device-specific configuration data for each device in the group of devices, each device in the group of devices further comprising one or more data stores configured to store configuration data for one or more devices in the group of devices (Adler [0038] [0042] Fig 7, device's properties example profile such that the device and profile in sub-groups is then first device identifies all of the synchronization data items that it stores that have not already been transferred to the second device and belong to the views in which the second device participates interpreted as device-specific configuration data for the device and device-specific configuration data for each of devices in the group of devices).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zehavi by incorporating the teachings of Adler. 
Doing so enable devices to form one or more synchronization sub-groups, or views that allow devices to share certain data items with devices that have verified certain properties. Thus, participation in each view is based on membership in one or more rings; that is, only devices that meet the view requirements by having been accepted as members in one or more specified rings can share the synchronized data associated with the view.

Regarding claim 12. Zehavi and Adler teach the system of claim 11, and Zehavi further teaches wherein the one or more data stores of each device in the group of devices are further configured to store an authorized device list for the group of devices (Zehavi [0069] [0073] Fig 7 list of authorized devices to join the a group of network-connected devices already belong to the secure local network interpreted as configured to store an authorized device list for the group of devices).


Regarding claim 13. Zehavi and Adler teach the system of claim 11, and Adler further teaches wherein each device in the group of devices comprises a user interface configured to enable a user to manage the group of devices from any device in the group of devices (Adler [0071] a user interface for enabling users to customize in group interpreted as a user interface configured to enable a user to manage the group of devices from any device in the group of devices).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zehavi by incorporating the teachings of Adler. 
Doing so enable devices to form one or more synchronization sub-groups, or views that allow devices to share certain data items with devices that have verified certain properties. Thus, participation in each view is based on membership in one or more rings; that is, only devices that meet the view requirements by having been accepted as members in one or more specified rings can share the synchronized data associated with the view.

Regarding claim 14. Zehavi and Adler teach the system of claim 11, and Zehavi further teaches wherein each device in the group of devices is configured to monitor one or more devices in the group of devices (Zehavi [0025][0029] Fig 1 A monitor status of device in group interpreted configured to monitor one or more devices in the group of devices).

Regarding claim 15. Zehavi and Adler teach the system of claim 14, and Zehavi further teaches wherein each device in the group of devices is configured to monitor a connection status of the one or more devices in the group of devices (Zehavi [0024] [0085] monitor status of device in group interpreted as configured to monitor a connection status of the one or more devices in the group of devices).

Regarding claim 16. Zehavi and Adler teach the system of claim 14, and Zehavi further teaches wherein each device in the group of devices is configured to monitor a health status of the one or more devices in the group of devices (Zehavi [0025] [0029] Fig 1 A monitor status of the device, if is on or off, open or closed, idle or active, available for task execution or busy interpreted as monitor a health status of the one or more devices in the group of devices).

Claims 5, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi et al. ( Pub No: US 2016/0036819 A1) in view of Adler et al. (Pub No: US 2016/0349999 A1) in further view of Pirvu et al. (Pub No : US 2019/0042278 A1).

Regarding claim 5. Zehavi and Alder teach the system of claim 2.
Zehavi and Alder do not teach the wherein each device in the group of devices is configured to: detect a software or firmware version of one or more devices in the group of devices stored in the one or more data stores; and
transmit a command to the one or more devices to automatically update to a different firmware or software version in response to detecting an outdated version of the firmware or software.
However Pirvu teaches wherein each device in the group of devices is configured to: detect a software or firmware version of one or more devices in the group of devices stored in the one or more data stores (Pirvu [0097][0099] detect firmware and stored in the devices) ; and transmit a command to the one or more devices to automatically update to a different firmware or software version in response to detecting an outdated version of the firmware or software (Pirvu [0093] [0100] firmware images are to the flash memory in response to a command to detecting firmware of the computing device, invalidating a previous instance of the firmware interpreted as firmware or software version in response to detecting an outdated version of the firmware or software) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zehavi and Alder by incorporating the teachings of Pirvu. Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.

Regarding claim 10. Zehavi and Alder teach the system of claim 7, 
Zehavi and Alder do not teach wherein each device in the group of devices is configured to reset the one or more devices in the group of devices in response to detecting an error state of the one or more devices.
However Pirvu teaches wherein each device in the group of devices is configured to reset the one or more devices in the group of devices in response to detecting an error state of the one or more devices (Pirvu [0104] [0105] trigger a reset of the computing device or subsystem of the computing device in response to detecting an error interpreted as cause another device to reset in response to detecting that the other device is the failing device ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zehavi and Alder by incorporating the teachings of Pirvu. Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.

Regarding claim 17. Zehavi and Alder teach the system of claim 14, 
Zehavi and Alder do not teach wherein each device in the group of devices is configured to reset the one or more devices in the group of devices in response to detecting an error state of the one or more devices.
wherein each device in the group of devices is configured to reset the one or more devices in the group of devices in response to detecting an error state of the one or more devices (Pirvu [0104] [0105] trigger a reset of the computing device or subsystem of the computing device in response to detecting an error interpreted as cause another device to reset in response to detecting that the other device is the failing device ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zehavi and Alder by incorporating the teachings of Pirvu. Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.


Claim 21- 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi et al. ( Pub No: US 2016/0036819 A1) in further view of Pirvu et al. (Pub No: US 2019/0042278 A1) in further view of Adler et al. (Pub No: US 2016/0349999 A1).

Regarding claim 21. Zehavi teaches a system for distributed device management (Zehavi [0007] a system to manage devices), comprising:
a group of devices, each device in the group of devices configured to communicate with one or more other devices in the group of devices over one or more network channels, and each device in the group of devices comprising a processing circuit configured to: monitor one or more devices in the group of devices(Zehavi [0025][0029] Fig 1 A monitor status of device in group interpreted as monitor one or more devices in the group of devices).
Zehavi does not teach detect a failing device from among the one or more devices in the group of devices and at least one of: cause another device to reset in response to detecting that the other device is the failing device
However Pirvu teaches detect a failing device from among the one or more devices in the group of devices (Pirvu [0031][0089] detect a failure in a device in a group interpreting as detect a failing device from among the one or more devices in the group of devices ) ; and at least one of: cause another device to reset in response to detecting that the other device is the failing device (Pirvu [0104] [0105] trigger a reset of the computing device or subsystem of the computing device in response to detecting an error interpreted as cause another device to reset in response to detecting that the other device is the failing device ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zehavi by incorporating the teachings of Pirvu. 
Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.
Zehavi and Pirvu do not teach wherein each device in the group of devices stores a set of configuration data comprising device-specific configuration data for the device and 
However Alder teaches wherein each device in the group of devices stores a set of configuration data comprising device-specific configuration data for the device and device-specific configuration data for each of the one or more other devices in the group of devices (Adler [0038] [0039] Fig 1, a device's properties example profile is stored in the device and a device's properties and profile in sub-groups is stored in the devices interpreted as device-specific configuration data for the device and device-specific configuration data for each of devices in the group of devices).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zehavi and Pirvu by incorporating the teachings of Adler. Doing so enable devices to form one or more synchronization sub-groups, or views, that allow devices to share certain data items with devices that have verified certain properties. Thus, participation in each view is based on membership in one or more rings; that is, only devices that meet the view requirements by having been accepted as members in one or more specified rings can share the synchronized data associated with the view.


Regarding claim 22. Zehavi, Pirvu and Alder teach the system of claim 21, and Zehavi further teaches wherein each device in the group of devices is configured to monitor a connection status of one or more devices in the group of devices


Regarding claim 23. Zehavi, Pirvu and Alder teach the system of claim 21, and Zehavi further teaches wherein each device in the group of devices is configured to monitor a health status of one or more devices in the group of devices (Zehavi [0025][0029] Fig 1 A monitor status of the device, if is on or off, open or closed, idle or active, available for task execution or busy interpreted as monitor a health status of the one or more devices in the group of devices).

Regarding claim 24. Zehavi, Pirvu and Alder teach the system of claim 21, and Pirvu further teaches wherein each device in the group of devices is configured to: detect a software or firmware version of one or more other devices in the group of devices (Pirvu [0025][0027] update firmware version interpreted detect a software or firmware version of one or more other devices in the group of devices); and
transmit a command to the one or more other devices to automatically update to a different firmware or software version in response to detecting an outdated version of the firmware or software (Pirvu [0093] [0106] command to reset of the computing interpreted transmit a command to the one or more other devices to automatically update to a different firmware or software version),

Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.

Regarding claim 25. Zehavi, Pirvu and Alder teach the system of claim 21, and Pirvu further teaches wherein to cause the other device to reset, the processing circuit is configured to: transmit a command to the other device to perform a self-factory reset (Pirvu [0093] [0106] command to reset of the computing interpreted transmit a command to the other device to perform a self-factory reset),
wherein in response to receiving the command, the other device is configured to at least
one of: install an original factory image from its own hardware (Pirvu [0080] load the firmware image to the device interpreted as install an original factory image from its own hardware); 
communicate with another device from among the group of devices to download a factory image (Pirvu [0030] [0085] [0092] install firmware image interpreted communicate with another device from among the group of devices to download a
factory image ).

Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.

Regarding claim 26. Zehavi, Pirvu and Alder teach the system of claim 21, and Pirvu further teaches wherein to cause the other device to reset, the processing circuit is configured to: upload a factory image to the other device (Pirvu [0080] load the firmware image to the device), wherein the other device is configured to install the uploaded factory image ( Pirvu [0085] [0092] configure to install firmware image interpreted as configured to install the uploaded factory image).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zehavi and Alder by incorporating the teachings of Pirvu. 
Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455